Citation Nr: 0215172	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00 24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for chronic dorsal-lumbar 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from May 1958 to July 1975.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in March 2000, and the veteran 
appealed its decision to the Board of Veterans' Appeals 
(Board).


REMAND

In December 2000, the veteran timely requested a hearing 
before the RO.  In March 2001, the RO decided to schedule an 
examination for him before having the hearing, and so the 
hearing was "cancelled pending reexamination" (sic).  The 
examination was conducted in March 2000 and the denial was 
continued in July 2002.  In July 2002, the local 
representative indicated that "the veteran does not request 
any hearings".  In August 2002, the national representative 
detailed the events above and indicated that due process 
required a hearing.  The Board agrees that a hearing should 
be scheduled.  It was specifically requested by the veteran 
and the local representative's wording does not indicate, in 
the Board's judgment, a knowing waiver of the right to the 
local RO hearing which was requested by the veteran in 
December 2000.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for 
an RO hearing.  

Thereafter, if necessary, the case should be returned to this 
Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


